Exhibit 10.1

 

EXECUTIVE SEVERANCE AGREEMENT

 

 

This Executive Severance Agreement (the “Agreement”) is entered into as of May
23, 2017 (the “Effective Date”) by and among HMN Financial, Inc., a Delaware
corporation (the “Company”), the Company’s wholly-owned subsidiary Home Federal
Savings Bank, a federally chartered savings bank (the “Bank”), and Bradley
Krehbiel (the “Executive”).

 

BACKGROUND

 

A.     The Executive is the President and Chief Executive Officer of the Company
and the Bank.

 

B.     The Company, Bank and Executive have been parties to a Change-In-Control
Agreement entered into as of May 28, 2014 (the “Prior Agreement”).

 

C.     It is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company and the Bank and to identify certain
severance payments and benefits in the event that Executive is separated from
employment with the Company and the Bank under certain identified circumstances,
whether or not such a separation occurs in connection with a change in control.

 

D.     For the reasons set forth above, the parties desire to enter into this
Agreement, which supersedes, negates and replaces the Prior Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the Company, Bank and the Executive agree as
follows:

 

1.     Term. The Term of this Agreement shall commence on the Effective Date
and, unless Executive’s employment is terminated at an earlier date in
accordance with Section 3 hereof, shall expire on the first anniversary of the
Effective Date (the “Initial Term”). Effective as of the first anniversary of
the Effective Date and each successive one year anniversary of the Effective
Date (each an “Anniversary Date”), the Term shall be automatically extended
until the subsequent Anniversary Date (each a “Renewal Term”) unless either
party gives written notice of non-renewal to the other party at least 60 days
prior to the Anniversary Date on which this Agreement would otherwise be
automatically extended that such party elects not to extend the Term; provided,
however, that if a Change in Control occurs during the Term then non-renewal of
the Term may not occur earlier than the first Anniversary Date following the end
of the Transition Period (as defined in Section 3(a) below). The Initial Term,
together with any Renewal Terms, is the “Term.” If Executive remains employed by
the Company and the Bank after the Term, then such continued employment shall be
according to the terms and conditions established by the Company from time to
time and Executive shall no longer be entitled to any severance payments or
benefits under this Agreement and any severance rights Executive may have shall
be according to the terms and conditions established by the Company from time to
time.

 

2.     At Will Employment. Executive’s employment with Company and Bank shall be
at will and Executive’s employment may be unilaterally terminated by either
party at any time for any reason, subject to the terms of Sections 4 and 5 of
this Agreement. The date upon which Executive’s termination of employment with
the Company and the Bank is effective is the “Termination Date.” For purposes of
Section 3 only, with respect to the timing of any severance payments or benefits
thereunder, the Termination Date means the date on which a “separation from
service” has occurred for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and guidance thereunder (the “Code”).
Unless otherwise requested by the Board in writing, upon Executive’s termination
of employment with the Company and the Bank for any reason Executive will
automatically resign as of the Termination Date from all non-employee titles,
positions and appointments Executive then holds with the Company and the Bank,
including as a director of the Company (without any claim for compensation
related thereto), and Executive hereby agrees to take all actions necessary to
effectuate such resignations.

 

 

--------------------------------------------------------------------------------

 

 

3.     Severance Payments and Benefits. If, during the Term of this Agreement,
the employment of the Executive with the Company and the Bank is terminated by
the Company and the Bank without Cause (as defined in the Company’s 2017 Equity
Incentive Plan) and other than as a result of the Executive’s death or
Disability (as defined in the Company’s 2017 Equity Incentive Plan), or the
Executive resigns for Good Reason (as defined in Section 3(g) below) (either
such event, a “Qualifying Termination”), then, subject to satisfaction of the
conditions set forth in Section 3(c) of this Agreement, the Executive will
receive the severance payments and benefits identified in this Section 3.

 

(a)     Qualifying Termination Prior to Change in Control or After Transition
Period. If the Termination Date occurs during the Term and is prior to any
Change in Control (as defined in the Company’s 2017 Equity Incentive Plan) or
after the two year period commencing on the date of the first Change in Control
to occur during the Term of this Agreement (the “Transition Period”), and if
such termination is a Qualifying Termination, then, subject to satisfaction of
the conditions set forth in Section 3(c) of this Agreement, the Company or the
Bank shall provide to Executive the following severance payments and benefits:

 

(i)     Payment of an amount equal to one and one-half (1.5) times the sum of
(A) the Executive’s annualized base salary as of the Termination Date (or, if
Executive voluntarily resigns for Good Reason because the Company reduced
Executive’s annual base salary by more than 10%, the Executive’s annualized base
salary immediately before such reduction), and (B) an amount equal to the
Executive’s target annual incentive bonus for the calendar year in which the
Termination Date occurs, less applicable withholdings. Such amount shall be
payable in substantially equal installments in accordance with the Company’s
regular payroll practices over the eighteen (18) month period immediately
following the Termination Date; provided, however that any installments that
otherwise would be payable within the 60-day period immediately following the
Termination Date shall be delayed and payable with the installment that is
payable on the Company’s first payroll date following the 60th day after the
Termination Date but in no event later than 75 days after the Termination Date.

 

(ii)     If Executive was enrolled in a group health and dental plan sponsored
by the Company or Bank immediately prior to the Termination Date, and if
Executive (or Executive’s eligible dependents) timely elects to continue such
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(together with any state law of similar effect, “COBRA”), then the Company will
pay to the insurance carrier(s) the employer portion of the premiums for such
group health and dental coverage due for Executive and Executive’s eligible
spouse and dependents, at the same level of coverage that was in effect as of
the Termination Date, through the earliest of: (A) the eighteen (18) month
anniversary of the Termination Date, (B) the date Executive becomes eligible for
group health insurance coverage from any other employer, or (C) the date
Executive and/or Executive’s eligible dependents are no longer eligible for
COBRA coverage.

 

-2-

--------------------------------------------------------------------------------

 

 

(iii)     Payment of a lump sum amount equal to eighteen (18) times the monthly
amount the Company or the Bank expends as of the Termination Date for its share
of the premiums for eighteen (18) months of life and disability insurance
coverage for the Executive under the Company’s or Bank’s then current plans for
employees, less applicable withholdings. Such amount shall be paid to Executive
on the Company’s first payroll date following the 60th day after the Termination
Date but in no event later than 75 days after the Termination Date.

 

(iv)     Notwithstanding the provisions of any equity incentive award agreement
to which the Executive is a party on the Termination Date, any equity incentive
award that has been granted to the Executive under a Company equity-based
compensation plan and that is outstanding as of the Termination Date shall vest
in full as of the Termination Date. Any such award that is a stock option or
stock appreciation rights award shall thereafter remain exercisable until the
earlier of (i) twelve months after the Termination Date, or (ii) the expiration
date of such award.

 

(b)     Termination During Transition Period. If a Change in Control occurs
during the Term and Executive’s Termination Date occurs on the date of the
Change in Control or during the Transition Period, and if such termination is a
Qualifying Termination, then the Company or the Bank shall provide to Executive
the following severance payments and benefits:

 

(i)     Payment of an amount equal to two (2.0) times the sum of (A) the
Executive’s annualized base salary as of the Termination Date (or, if Executive
voluntarily resigns for Good Reason because the Company reduced Executive’s
annual base salary by more than 10%, the Executive’s annualized base salary
immediately before such reduction), and (B) an amount equal to the Executive’s
target annual incentive bonus for the calendar year in which the Termination
Date occurs, less applicable withholdings. Such amount shall be payable to the
Executive by the Company or the Bank in a lump sum on the Company’s first
payroll date following the 60th day after the Termination Date but in no event
later than 75 days after the Termination Date.

 

(ii)     If Executive was enrolled in a group health and dental plan sponsored
by the Company or Bank immediately prior to the Termination Date, payment of a
lump sum amount equal to 24 times the monthly amount the Company or the Bank
expends immediately prior to the Termination Date for its share of the premiums
for health and dental insurance coverage for Executive and Executive’s eligible
spouse and dependents, less applicable withholdings. Such lump-sum payment will
be paid to Executive at the same time as the payment specified in Section
3(b)(i).

 

(iii)     Payment of a lump sum amount equal to 24 times the monthly amount the
Company or the Bank expends as of the Termination Date for its share of the
premiums for 24 months of life and disability insurance coverage for the
Executive under the Company’s or Bank’s then current plans for employees, less
applicable withholdings. Such lump-sum payment will be paid to Executive at the
same time as the payment specified in Section 3(b)(i).

 

(c)     Conditions to Payments. Notwithstanding the foregoing provisions of this
Section 3, neither the Company nor the Bank will be obligated to make any
payments to or on behalf of Executive under Section 3(a) or 3(b) unless (i) the
Executive signs a release of claims in favor of the Company and the Bank in a
form to be prescribed by the Company (the “Release”), (ii) all applicable
consideration periods and rescission periods provided by law with respect to the
Release have expired without the Executive rescinding the Release, and (iii) the
Executive is in compliance with Executive’s continuing obligations to the
Company and the Bank (including but not limited to those in Section 4 of this
Agreement). The payments provided for in this Section 3 shall be in addition to
any salary or other remuneration otherwise payable to the Executive on account
of employment by the Company, the Bank or one or more of either of their
subsidiaries (including any amounts received prior to such termination of
employment for personal services rendered after the occurrence of the Change in
Control) but shall be reduced by any severance pay which the Executive receives
from the Company, the Bank, or their subsidiaries under any other policy or
agreement of any of such entities in the event of termination of Executive’s
employment.

 

-3-

--------------------------------------------------------------------------------

 

 

(d)     Section 409A and Conditional Six-Month Delay. The payments to or on
behalf of Executive under Section 3(a) are intended to be exempt from or satisfy
the requirements for deferred compensation under Code Section 409A, including
current and future guidance and regulations interpreting Section 409A, and
should be interpreted and administered accordingly. However, if the Company (or,
if applicable, the successor entity thereto) determines that any such payments
(or any portion thereof) constitute “deferred compensation” under Section 409A
and Executive is a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i), then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the payments shall be delayed as
follows: on the earliest to occur of (i) the date that is six months and one day
after the Termination Date, (ii) the date of the Executive’s death, or (iii)
such earlier date, as reasonably determined in good faith by the Company (or any
successor entity thereto), as would not result in any of the payments being
subject to adverse personal tax consequences under Section 409A (such earliest
date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the payments that Executive would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payments had not been
delayed pursuant to this Section 3(d) and (B) commence paying the balance of the
payments in accordance with the applicable payment schedules set forth in
Section 3(a) above. For the avoidance of doubt, it is intended that (1) each
installment of the payments provided in Section 3(a) above is a separate
“payment” for purposes of Section 409A, (2) all payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under of Treasury Regulation 1.409A-1(b)(4)-(6), and
1.409A-1(b)(9)(iii), and (3) the payments consisting of COBRA premiums also
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation 1.409A-1(b)(9)(v).

 

(e)     Parachute Payment Limitation. Notwithstanding any provision to the
contrary contained herein except the last sentence of this Section 3(e), if the
cash payments due and the other benefits to which the Executive shall become
entitled under Section 3(a) or 3(b) hereof, either alone or together with other
payments in the nature of compensation to the Executive which are contingent on
a change in the ownership or effective control of the Company or the Bank or in
the ownership of a substantial portion of the assets of the Company or the Bank
or otherwise, would constitute a “parachute payment” as defined in Section 280G
of the Code or any successor provision thereto, such payments and benefits shall
be reduced (but not below zero) to the largest aggregate amount as will result
in no portion thereof being subject to the excise tax imposed under Section 4999
of the Code (or any successor provision thereto) or being non-deductible to the
Company or the Bank for federal income tax purposes pursuant to Section 280G of
the Code (or any successor provision thereto). The Company or the Bank in good
faith shall determine the amount of any reduction to be made pursuant to this
Section 3(e) and shall, consistent with the requirements of Section 409A of the
Code, select from among the foregoing benefits and payments those which shall be
reduced. No modification of, or successor provision to, Section 280G or
Section 4999 of the Code subsequent to the date of this Agreement shall,
however, reduce the benefits to which the Executive would be entitled under this
Agreement in the absence of this Section 3(e) to a greater extent than they
would have been reduced if Section 280G and Section 4999 of the Code had not
been modified or superseded subsequent to the date of this Agreement,
notwithstanding anything to the contrary provided in the first sentence of this
Section 3(e).

 

-4-

--------------------------------------------------------------------------------

 

 

(f)     Mitigation. The Executive shall not be required to mitigate the amount
of any payment or other benefit provided for in Section 3 by seeking other
employment or otherwise, nor (except as specifically provided in Section
3(a)(ii)) shall the amount of any payment or other benefit provided for in
Section 3 be reduced by any compensation earned by the Executive as the result
of employment by another employer after termination, or otherwise.

 

(g)     Definition of “Good Reason”. “Good Reason” means the occurrence of one
or more of the following events without the Executive’s written consent:

 

(i)     there is a material diminution in the Executive’s authority, duties or
responsibilities;

 

(ii)     there is a reduction of 10% or more in the Executive’s annual base
salary;

 

(iii)     there is a material diminution in the authority, duties or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to an officer of the Bank or
the Company rather than the Board of Directors of the Company or the Bank (but
only if the Executive reported to such Board of Directors immediately prior to
the Change in Control);

 

(iv)     there is a material diminution in the budget over which the Executive
retains authority;

 

(v)     there is a material change in the geographic location at which the
Executive performs his primary duties (for this purpose, a requirement that the
Executive relocate his principal residence by more than 35 miles or a relocation
of the Company’s principal executive offices (if that is where the Executive
performed his duties) by more than 35 miles shall be a “material change”); or

 

(vi)     any other action or inaction by the Company or the Bank that
constitutes a material breach by the Company or the Bank of this or any other
agreement that may then be in effect between such entity and the Executive;

 

provided, however, that Good Reason shall not exist unless the Executive
provides notice to the Company within 90 days of the occurrence of any of the
events described in Subsections 4(d)(i)-(vi), the Company or the Bank thereafter
fails to cure such event(s) within 30 days, and the Executive’s termination of
employment is effective not later than 30 days after the end of such cure
period.

 

(h)     Survival of Obligations. The obligations of the Company and the Bank
under this Section 3, and the obligations of the Executive under Section 4,
shall extend beyond the Term of this Agreement.

 

4.     Noncompetition Covenant.

 

(a)     Agreement Not to Compete. During Executive’s employment with the Company
and the Bank (whether before, during, or after the Term) and during the
Restricted Period (as defined below), Executive shall not, directly or
indirectly, on his own behalf or on behalf of any person or entity other than
the Company or the Bank, including without limitation as a proprietor,
principal, agent, partner, officer, director, stockholder, employee, member of
any association, consultant or otherwise, engage in any business that is engaged
in or planning to become engaged in business competitive with the business of
the Company or the Bank in the Restricted Territory (as defined below),
including without limitation any business that provides retail banking services,
conducts real estate, construction, consumer or commercial business lending
activities, or provides financial planning products and services.

 

-5-

--------------------------------------------------------------------------------

 

 

(b)     Agreement Not to Hire. Except as required in the performance of
Executive’s duties as an employee of the Company and the Bank, during
Executive’s employment with the Company and the Bank (whether before, during, or
after the Term) and during the Restricted Period, Executive shall not, directly
or indirectly, hire, engage or solicit or induce or attempt to induce to cease
working for the Company or the Bank, any person who is then an employee of the
Company or the Bank or, in the case of the Restricted Period, who was an
employee of the Company or the Bank during the six (6) month period immediately
preceding Executive’s termination of employment with the Company and the Bank.

 

(c)     Agreement Not to Solicit. Except as required in the performance of
Executive’s duties as an employee of the Company and the Bank, during
Executive’s employment with the Company and the Bank (whether before, during, or
after the Term) and during the Restricted Period, Executive shall not, directly
or indirectly, solicit, request, advise, induce or attempt to induce any vendor,
supplier, customer or other business contact of the Company or the Bank to
cancel, curtail, cease doing business with, or otherwise adversely change its
relationship with the Company or the Bank.

 

(d)     Restricted Period. “Restricted Period” hereunder means:

 

(i)     A period of eighteen (18) consecutive months immediately following the
Termination Date if the termination of Executive’s employment with the Company
and the Bank is a Qualifying Termination; or

 

(ii)     A period of twelve (12) consecutive months immediately following the
Termination Date if the termination of Executive’s employment with the Company
and the Bank is not a Qualifying Termination (whether such termination is at the
initiative of the Company or Executive).

 

(e)     Restricted Territory. “Restricted Territory” hereunder means the
Minnesota counties of Benton, Blue Earth, Dodge, Fillmore, Freeborn, Houston,
LeSueur, Mower, Nicollet, Olmsted, Winona, Stearns, Steele, Goodhue, Wabasha and
Dakota, Marshall county Iowa, Waukesha county Wisconsin, and any other county
where the Company or Bank then operates or is actively planning or taking steps
to operate a branch office as of the last day of Executive’s employment with the
Company and Bank.

 

(f)     Acknowledgment. Executive hereby acknowledges that the provisions of
this Section 4 are reasonable and necessary to protect the legitimate interests
of the Company and the Bank and that any violation of this Section 4 by
Executive shall cause substantial and irreparable harm to the Company to such an
extent that monetary damages alone would be an inadequate remedy therefor.
Therefore, in the event that Executive violates any provision of this Section 4,
the Company and the Bank shall be entitled to an injunction, in addition to all
the other remedies they may have, restraining Executive from violating or
continuing to violate such provision.

 

(g)     Blue Pencil Doctrine. If the duration of, the scope of or any business
activity covered by any provision of this Section 4 is in excess of what is
determined to be valid and enforceable under applicable law, such provision
shall be construed to cover only that duration, scope or activity that is
determined to be valid and enforceable. Executive hereby acknowledges that this
Section 4 shall be given the construction that renders its provisions valid and
enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

 

-6-

--------------------------------------------------------------------------------

 

 

(h)     Passive Investment. Ownership by Executive, as a passive investment, of
less than 2.5% of the outstanding shares of capital stock of any corporation
listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 4.

 

5.     Successors and Assigns.

 

(a)     This Agreement shall be binding upon and inure to the benefit of the
successors, legal representatives and assigns of the parties hereto; provided,
however, that the Executive shall not have any right to assign, pledge or
otherwise dispose of or transfer any interest in this Agreement or any payments
hereunder, whether directly or indirectly or in whole or in part, without the
written consent of the Company or the Bank or either of their successors.

 

(b)     The Company and the Bank will require any successor (whether direct or
indirect, by purchase of a majority of the outstanding voting stock of the
Company or the Bank or all or substantially all of the assets of the Company or
the Bank, or by merger, consolidation or otherwise), by agreement in form and
substance satisfactory to the Executive, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company and the Bank would be required to perform it if no such succession had
taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which is required to execute and deliver the agreement provided for in
this Section 5(b) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law and “Bank” shall mean the Bank
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which is required to execute and deliver the agreement provided for in
this Section 5(b) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

 

6.     Governing Law. Except to the extent that federal law applies, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Minnesota without giving effect to any choice or conflict of law
provision or rule that would cause the application of laws of any state other
than the state of Minnesota.

 

7.     Jurisdiction and Venue. Executive and the Company and the Bank consent to
jurisdiction of the courts of the State of Minnesota and/or the federal district
courts, District of Minnesota, for the purpose of resolving all issues of law,
equity, or fact, arising out of or in connection with this Agreement or
Executive’s employment with the Company and the Bank or the termination of such
employment. Any action involving claims for interpretation, breach or
enforcement of this Agreement or related to Executive’s employment with the
Company and the Bank or the termination of such employment shall be brought in
such courts. Each party consents to personal jurisdiction over such party in the
state and/or federal courts of Minnesota and hereby waives any defense of lack
of personal jurisdiction or inconvenient forum.

 

8.     Waiver of Jury Trial. To the fullest extent permitted under applicable
law, Executive and the Company and the Bank expressly waive any and all rights
to a jury trial with respect to any dispute arising out of or in connection with
this Agreement.

 

9.     Attorneys’ Fees and Costs. If either party obtains a final judgment of a
court of competent jurisdiction, subject to no further appeal, pursuant to which
the other party is determined to have breached its obligations hereunder, such
prevailing party shall be awarded, in addition to any award of damages,
reasonable attorneys’ fees, costs and expenses incurred by such party in
obtaining such judgment.

 

-7-

--------------------------------------------------------------------------------

 

 

10.     Taxes. The Company and the Bank may withhold from any amounts payable
under this Agreement such federal, state and local income and employment taxes
as the Company and the Bank determine are required or authorized to be withheld
pursuant to any applicable law or regulation. Except for any tax amounts
withheld by the Company and the Bank from any compensation that Executive may
receive in connection with Executive’s employment with the Company and the Bank
and any employer taxes required to be paid by the Company and the Bank under
applicable laws or regulations, Executive is solely responsible for payment of
any and all taxes owed in connection with any compensation, benefits,
reimbursement amounts or other payments Executive receives from the Company or
the Bank under this Agreement or otherwise in connection with Executive’s
employment with the Company and the Bank. The Company and the Bank do not
guarantee any particular tax consequence or result with respect to any payment
made by the Company or the Bank under this Agreement. In no event should this
Section 10 or any other provision of this Agreement be construed to require the
Company or the Bank to provide any gross-up for the tax consequences of any
provisions of, or payments under, this Agreement, and the Company or the Bank
has no responsibility for tax or legal consequences to Executive resulting from
the terms or operation of this Agreement.

 

11.     Notices. All notices, requests and demands given to or made pursuant
hereto shall be in writing and shall be delivered or mailed to any such party at
its address which:

 

(a)     In the case of the Company or the Bank shall be:

 

HMN Financial, Inc.

Attention: Chairman of the Board

1016 Civic Center Drive NW

Rochester, Minnesota 55901

 

(b)     In the case of the Executive shall be:

 

Bradley Krehbiel

67860 County Road 9

Lake City, MN 55041

 

Either party may, by notice hereunder, designate a changed address. Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed to have been given on the registered date or that date stamped
on the certified mail receipt.

 

12.     Entire Agreement. This Agreement contains the entire between Executive
and the Company and the Bank relating to the subject matter of this Agreement
and supersedes all prior agreements and understandings with respect to such
subject matter (including without limitation the Prior Agreement. There are no
understandings, conditions, representations or warranties of any kind between
the parties to this Agreement except as expressly set forth in this Agreement.

 

13.     Severability; Severance. In the event that any portion of this Agreement
is held to be invalid or unenforceable for any reason, it is hereby agreed that
such invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect, and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.

 

-8-

--------------------------------------------------------------------------------

 

 

14.     Regulatory Provisions. Notwithstanding any other provision of this
Agreement:

 

(a)     Any payment or benefit to be made or provided to Executive pursuant to
this Agreement shall be subject to and conditioned upon compliance with 12 CFR
Part 359, “Golden Parachute and Indemnification Payments.”

 

(b)     Incorporated by reference herein are the terms required to be contained
in employment contracts by 12 CFR Section 563.39.

 

[Signature Page Follows]

 

-9-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date first above written.

 

HMN FINANCIAL, INC.

 

 

By:  /s/ Hugh Smith

Its: Chairman

 

HOME FEDERAL SAVINGS BANK

 

 

By: /s/ Hugh Smith

Its: Chairman

 

Executive

 

 /s/ Bradley Krehbiel

Bradley Krehbiel

 

 

 

-10-